This is an action for divorce. The divorce was granted to the husband by the trial court and the *Page 479 
wife has appealed. The sufficiency of the evidence is questioned by appellant. We have reviewed the record and in our opinion the evidence is amply sufficient to support the judgment of divorce. The appellant further questions the amount of property the trial court awarded to her. Considering the circumstances presented by this record we are of the opinion that such award should not be disturbed. Neither can we say that the trial court abused its discretion in its allowance of attorney fees for defendant's counsel.
The judgment appealed from is affirmed.
All the Judges concur.